I dissent from the conclusion reached in this case. The statute relating to the authority of the excise board is to be found in section 9698, C. O. S. 1921:
"The said board shall have power and authority to revise and correct any estimate certified to them by either striking items therefrom, increasing or decreasing items thereof, or adding items thereto, when in its opinion the needs of the municipality shall require. All revisions and corrections shall be as to specific items of the estimate and in no event shall any item or items of the estimate for current expense purposes be increased, or any item added thereto, until such proposed increase or additional item shall have been advertised and published by the excise board in some newspaper of general circulation in the county, in one issue, if published in a weekly paper, and two consecutive issues if published in a daily paper. The cost of any such publication shall be paid by the municipality. When the excise board shall have examined, revised and adjusted the items of the respective estimates of the several municipalities, and shall have ascertained in separate items the needs of each, if the same shall be within the limits for current expenses as provided by law, they shall approve the said items and appropriate the respective amounts thereof for the purposes so found to be necessary."
Section 14 of article 10 of the Constitution of the state of Oklahoma provides in part:
"Taxes shall be levied and collected by general laws, and for public purposes only. * * *"
The petitioner below complains that the excise board was not within its jurisdiction in striking from the city budget the sum of $5,000 for the purpose of leasing a municipal airport for the city of Ardmore. In my judgment the excise board was clearly within its rights in striking said item from the estimated needs prepared by the city of Ardmore. The excise board has the right under the statute to exercise its sound discretion in striking items from the budget prepared by counties, cities, and towns deemed by said board to be unnecessary to the public needs of a municipality. However, I also believe that if the excise boards act capriciously and arbitrarily their acts are then subject to review. The prodigal spending of the taxpayers' money for unnecessary governmental frills has brought distress and disaster to the taxpaying public and there should be a check against public officials who give no heed to the burdens that they pass upon the taxpayers by incurring unnecessary obligations.
Note. — See under (3) 18 Rawle C. L. 303. (8) annotation in 6 L. R. A. 803; 25 Rawle C. L. 88, 89. *Page 137